DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species 1; Figures 7-18
Species 2; Figures 19-20
Species 3; Figures 25-26
Species 4; Figure 27
Species 5; figure 28
Species 6; figure 29
Species 7; figure 30. The species are independent or distinct because each species has different technical features as shown in the drawings and described in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species would require different searches such as text based searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jayme Torelli on 1/6/2022 a provisional election was made without traverse to prosecute the invention of species 3, claims 1-3, 5-11 and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 12-13 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US Pub 2006/0047282).
With respect to claim 1, Gordon discloses a non-invasively adjustable spinal system (see fig 2, 3 and 11 below), comprising: an actuator (Fig 2) configured for remote activation, the actuator having: at least one anchoring structure (fig 2, 210) configured to facilitate securement of the actuator to a portion of a sacrum (fig 11); and a driving element (fig 2, 220); and an adjustment element (Fig 2, 204) configured to be coupled to the actuator, the adjustment element having an engagement structure (Fig 11, 602, 600) configured to engage at least one transverse process of a lumbar vertebra, wherein remote activation of the driving element of the actuator causes movement of the adjustment element relative to the implantable actuator (paragraph 52). With respect to claim 2, Gordon discloses wherein the engagement structure is configured to engage at least one transverse process of an L5 lumbar vertebra (fig 11). With respect to claim 3, Gordon discloses wherein the engagement structure is configured to engage both transverse processes of a lumbar vertebra (Fig 11). With respect to claim 5, Gordon discloses wherein the driving element is selected from the group consisting of: a permanent magnet, an inductively coupled motor, an ultrasonically actuated motor, a subcutaneous hydraulic pump, a subcutaneous pneumatic pump, and a shape-memory driven actuator (fig 2, shows a magnet, paragraph 60 also discloses hydraulic or other driving mechanisms can be used). With respect to claim 6, Gordon discloses wherein the driving element includes a radially-poled permanent magnet (fig 2, 220, paragraph 45) configured for rotation within the actuator. With respect to claim 17, Gordon discloses wherein the radially-poled permanent magnet is configured to be rotated by application of a rotating magnetic field (paragraph 52). With respect to claim 8, Gordon discloses wherein the radially-poled permanent magnet is removable from the actuator (fig 2 shows the device can be disassembled removing the magnet)). With respect to claim 9, Gordon discloses further comprising: an external .


    PNG
    media_image1.png
    915
    730
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US Pub 2006/0047282) in view of Walker et al. (US Pub 2009/00112207).
With respect to claim 16, Gordon discloses a threaded member (fig 2, 207) to change the tension and length of the tether, Gordon does not disclose wherein the actuator includes a rotatable spool configured to wind the tether, to change at least one of the tension or the effective length of the tether.
Walker discloses wherein the actuator includes either a threaded member (Fig 6C, 142) or an actuator including a rotatable spool (fig 41, 396) configured to wind the tether (paragraph 155), to changing at least one of the tension or the effective length of the tether (paragraph 155).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the threaded member of Gordon with the rotatable spool configured to wind the tether in view of Walker because the threaded member and the rotatable spool configured to wind the tether are mere functional equivalents, and because such a substitution of one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20100121323 A1 discloses a non-invasive adjustable spinal system
US 20100094303 A1 discloses a non-invasive adjustable spinal system
US 8016837 B2 discloses a non-invasive adjustable spinal system
US 20120150231 A1 discloses a sacral tether anchor system
US 20090306717 A1 discloses a non-invasive adjustable spinal system using hooks and multiple actuators
US 20060235424 A1 discloses a non-invasive adjustable spinal system
US 8298240 B2 discloses a non-invasive adjustable spinal system
US 8282671 B2 discloses a non-invasive adjustable spinal system
US 20030109881 A1 discloses a non-invasive adjustable spinal system
US 20070161993 A1 discloses a sacral tether anchor system
US 20080140200 A1 discloses a sacral anchor system	
US 20090012565 A1 discloses a non-invasive adjustable spinal system
US 20100137913 A1 discloses a sacral anchor system	
US 20140358150 A1 discloses a non-invasive adjustable spinal system
US 20140094851 A1 discloses a non-invasive adjustable spinal system



	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773